
	

114 S1912 IS: Native American Voting Rights Act of 2015
U.S. Senate
2015-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1912
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2015
			Mr. Tester (for himself, Mr. Franken, Ms. Heitkamp, and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To protect the rights of Indian and Native Alaskan voters.
	
	
		1.Short title
 This Act may be cited as the Native American Voting Rights Act of 2015.
 2.DefinitionsIn this Act: (1)Indian reservationThe term Indian reservation shall have the meaning given the term in section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503).
 (2)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
			3.Tribal access to polling places and voter registration
			(a)Actions requiring preclearance
 No State or political subdivision may, unless that State or political subdivision meets the requirements of subsection (b)—
 (1)eliminate the only polling place or voter registration site on an Indian reservation; (2)move or consolidate a polling place or voter registration site that is located on an Indian reservation to a location 1 mile or further from the existing location of the polling place or voter registration site;
 (3)move or consolidate a polling place on an Indian reservation to a location across a river, lake, mountain, or other natural boundary such that it makes travel difficult for a voter, regardless of distance;
 (4)eliminate in-person voting on an Indian reservation by designating an Indian reservation as a permanent absentee voting location, unless—
 (A)the entire State is or becomes a permanent absentee voting State; or
 (B)the Indian tribe requests such a designation in accordance with section 3(c); (5)remove an early voting location or otherwise diminish early voting opportunities on an Indian reservation; or
 (6)decrease the number of days or hours that an in-person or early voting location is open on an Indian reservation or change the dates of in-person or early voting on an Indian reservation.
				(b)Preclearance
 (1)In GeneralA State or political subdivision meets the requirements of this subsection if the State or political subdivision—
 (A)institutes an action in the United States District Court for the District of Columbia for a declaratory judgment that the specified activity described in subsection (a) that the State or political subdivision desires to carry out neither has the purpose nor will have the effect of denying or abridging the right to vote on account of race or color, or membership in a language minority group, and unless and until the court enters such judgment the State or political subdivision shall not carry out such activity; or
 (B)the chief legal officer or other appropriate official of such State or subdivision submits a request to carry out the specified activity described in subsection (a) to the Attorney General and the Attorney General has not interposed an objection within 60 days after such submission, or upon good cause shown, to facilitate an expedited approval within 60 days after such submission, the Attorney General has affirmatively indicated that such objection will not be made.
 (2)No limitation on future actionsNeither an affirmative indication by the Attorney General that no objection will be made, nor the Attorney General's failure to object, nor a declaratory judgment entered under this section shall bar a subsequent action to enjoin enforcement of an activity described in subsection (a). In the event the Attorney General affirmatively indicates that no objection will be made within the 60-day period following receipt of a submission, the Attorney General may reserve the right to reexamine the submission if additional information comes to the Attorney General's attention during the remainder of the 60-day period which would otherwise require objection in accordance with this section. Any action under this section shall be heard and determined by a court of 3 judges in accordance with the provisions of section 2284 of title 28 of the United States Code and any appeal shall lie to the Supreme Court.
				4.Designation of tribal polling places
			(a)Obligations of the State
 (1)Designation of State officerEach of the several States whose territory contains all or part of an Indian reservation shall designate, for each Indian tribe of each Indian reservation, an officer within that State responsible for compliance with the provisions of this Act. The State shall provide written notice to each such Indian tribe of the officer so designated.
 (2)Provision of polling placesFor each Indian tribe that satisfies the obligations of subsection (b), and for each election that is held at least 180 days after the Indian tribe initially satisfies such obligations, any State whose territory contains all or part of an Indian reservation of the Indian tribe—
 (A)shall provide a minimum of one polling place in a location selected by the Indian tribe; (B)shall provide additional polling places in locations selected by the Indian tribe if, based on the totality of circumstances, it is shown that not providing additional polling places would result in members of the Indian tribe having less opportunity to vote than other citizens have, as determined by the Attorney General;
 (C)shall, at each polling place provided in accordance with this section, make voting machines, tabulation machines, ballots, provisional ballots, and other voting materials available to the same extent that such equipment and materials are made available at most other polling places in the State;
 (D)shall, at each polling place provided under this section, conduct the election using the same voting procedures that are used at other polling places in the State;
 (E)shall, at each polling place provided in accordance with this section, provide training, compensation, and other benefits to election officials and poll workers to the same extent that such training, compensation, and benefits are provided to election officials and poll workers at other polling places in the State;
 (F)shall cooperate in good faith with the efforts of the Indian tribe to satisfy the certifications the Indian tribe made pursuant to subparagraphs (B) through (E) of subsection (b)(1); and
 (G)may fulfill the State's obligations under subparagraphs (A) and (B) by relocating existing polling places, by creating new polling places, or both.
 (3)Equitable opportunities to voteWhen assessing the opportunities to vote provided to members of the Indian tribe and to other citizens in the State, to determine the number of additional polling places (if any) that a State must provide pursuant to subparagraph (B) of paragraph (2), the State, and any court applying this Act, shall consider—
 (A)the number of voting-age citizens assigned to each polling place; (B)the distances that voters must travel to reach the polling places;
 (C)the time that voters must spend traveling to reach the polling places; (D)the modes of transportation that voters use to reach the polling places;
 (E)the existence of and access to public transportation to the polling places; and (F)any other factor relevant to effectuating the purposes of this Act.
					(b)Obligations of the Indian Tribe
 (1)The State obligations in subsection (a) shall apply only if the Indian tribe files a standing request with the officer designated under subsection (a)(1) for a polling place or polling places for future elections, pursuant to subparagraphs (A) and (B) of subsection (a)(2), which—
 (A)specifies the number and locations of such polling places; (B)certifies that the Indian tribe has arranged access to the facilities in which such polling places will be located, and that such access is in accordance with Federal and State law;
 (C)certifies that the Indian tribe will ensure that each such polling place will be open and accessible to all voting-age citizens who reside in the precinct or other geographic area assigned to such polling place, regardless of whether such citizens are or are not members of the Indian tribe or of any other Indian tribe;
 (D)certifies that the Indian tribe will designate election officials and poll workers to staff such polling places on every day that the polling places will be open; and
 (E)certifies that the Indian tribe will ensure that the election officials and poll workers who the Indian tribe designate to staff such polling places attend and satisfactorily complete any training that is required of election officials and poll workers who staff other polling places in nearby areas of the State, or requests that the State shall designate such election officials and poll workers.
 (2)At any time at least 60 days before an election, an Indian tribe that previously has satisfied the obligations of paragraph (1) may notify the State that the Indian tribe intends to opt out of the standing request for one or more polling places as described in subparagraphs (A) and (B) of subsection (a)(2) for a particular election or for all future elections.
 (c)Absentee BallotingIn States that permit absentee or mail-in balloting, an Indian tribe may request to the State or political subdivision that an Indian reservation of the Indian tribe be designated as an absentee ballot location. In such instances, absentee ballots shall be provided to each registered voter living on the Indian reservation without the requirement of a request or an excuse for an absentee ballot. Bilingual election materials shall be provided if required by section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503).
 (d)Early VotingIn States that provide for early voting, a State or local election official shall provide at least one early voting location on an Indian reservation upon the request of the applicable Indian tribe.
 (e)FacilitiesAn Indian tribe may request to the State or political subdivision that tribal government offices or Federal facilities, such as Indian Health Service or Bureau of Indian Affairs facilities, be designated as polling places or voter registration agencies under section 7 of the National Voter Registration Act of 1993 (52 U.S.C. 20506) provided that the tribal government office or Federal facility meets the requirements of Federal and State law applied to other polling places or voter registration agencies within the State or political subdivision.
 (f)Tribal Government IdentificationIf a State or political subdivision requires an individual to present identification for the purposes of voting or registering to vote, a tribal identification card shall be treated as a valid form of identification for such purposes.
 (g)EnforcementThe government of an Indian tribe or the Attorney General of the United States may bring a civil action against a State or political subdivision, as the case may be, or against an appropriate State or political subdivision officer acting in an official capacity in an appropriate United States district court for such declaratory or injunctive relief as may be necessary to effectuate the provisions of this section.
 (h)Relationship to Other LawsNothing in this Act shall invalidate, or limit the rights, remedies, or procedures available under, or supersede, restrict, or limit the application of, the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.), the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.), the Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.), or any other Federal law or regulation related to voting or the electoral process.
 5.Bilingual election requirementsSection 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503) is amended— (1)in subsection (b)(3)(C), by striking 1990 and inserting 2010; and
 (2)in subsection (c), by striking or in the case of Alaskan natives and American Indians, if the predominant language is historically unwritten and inserting (as of the date on which the materials or information is provided).
 6.Federal observers to protect tribal voting rightsSection 8(a) of the Voting Rights Act of 1965 (52 U.S.C. 10305(a)) is amended— (1)in paragraph (1), by striking or after the semicolon;
 (2)in paragraph (2), by adding or after the semicolon; and (3)by inserting after paragraph (2) the following:
				
 (3)the Attorney General has received a written complaint from an Indian Tribe that efforts to deny or abridge the right to vote under the color of law on account of race or color, or in contravention of the guarantees set forth in section 4(f)(2), are likely to occur;.
 7.Election observer transparencyThe Attorney General shall make publicly available the reports of Federal election observers appointed pursuant to section (8)(a)(3) of the Voting Rights Act of 1965 (52 U.S.C. 10305(a)(3)), as added by section 6, not later than 6 months after the date that such reports are submitted to the Attorney General.
 8.Tribal voting consultationThe Attorney General shall, to the extent practicable, consult annually with Indian tribes regarding issues related to voting for members of an Indian tribe.
 9.Attorneys' fees, expert fees, litigation expensesIn any civil action under this Act, the court, in its discretion, may award reasonable attorneys' fees, reasonable expert fees, and other reasonable litigation expenses as part of the costs to the prevailing party, other than the United States.
